Citation Nr: 1034009	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an effective date earlier than September 9, 1992 
for a grant of service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.M.



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 
1969.  The Veteran passed away in December 1979.  The Appellant 
is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2009 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.

A hearing was held before the undersigned Veterans Law Judge in 
June 2010, and a transcript of this hearing is of record.  


FINDINGS OF FACT

1.  The Appellant's first claim for Dependency and Indemnity 
Compensation (DIC) was denied in a March 1980 rating decision; 
the Appellant did not appeal.  

2.  The Veteran's application to reopen her prior claim for 
entitlement to service connection for the cause of the Veteran's 
death was received September 9, 1993.





CONCLUSION OF LAW

1.  The March 1980 RO decision that denied entitlement to DIC 
compensation was final.  38 U.S.C.A. § 7105 (West 2002 &Supp. 
2009); 38 C.F.R. § 20.1103 (2009).

2.  The criteria for entitlement to an effective date earlier 
than September 9, 1992 for the grant of service connection for 
the cause of the Veteran's death have not been met.  38 U.S.C.A. 
§ 501, 5110, 5112, 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400, 3.401, 3.114, 3.814, 3.816, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in December 1979.  The death certificate lists 
the cause of his death as sepsis and peritonitis due to or as a 
consequence of Hodgkin's disease.  

Following his death, the Veteran's surviving spouse filed a claim 
for DIC, which was denied in a March 1980 rating decision.  The 
appellant filed a new claim for entitlement to service connection 
for the cause of the Veteran's death in September 1993, based on 
new regulations which included Hodgkin's disease as one of the 
diseases for which service connection can be granted on a 
presumptive basis based on exposure to herbicides.  See 38 C.F.R. 
§ 3.307, 3.309.  

The RO granted this claim in July 1994, and assigned an effective 
date of September 9, 1993, the date of the Appellant's reopened 
claim.  In a March 2009 decision, the RO assigned an earlier 
effective date of September 9, 1992.  The Appellant has appealed, 
arguing that benefits should be granted from December 1979, the 
date of her original claim.

38 U.S.C.A. § 5110(a) states, "unless specifically provided 
otherwise in this chapter, the effective date of an award based 
on an original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefore."  

However, under 38 C.F.R. § 3.114(a) where pension, compensation, 
dependency and indemnity compensation, or a monetary allowance 
under 38 U.S.C. Chapter 18 for an individual who is a child of a 
Vietnam veteran is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date of 
the act or administrative issue.  Where pension, compensation, 
dependency and indemnity compensation, or a monetary allowance 
under 38 U.S.C. chapter 18 for an individual who is a child of a 
Vietnam veteran is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or after 
the date of its enactment or issuance, in order for a claimant to 
be eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the effective 
date of the liberalizing law or VA issue and that such 
eligibility existed continuously from that date to the date of 
claim or administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a).

If a claim is reviewed on the initiative of VA within one year 
from the effective date of the law or VA issue, or at the request 
of a claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA issue.  
If a claim is reviewed on the initiative of VA more than one year 
after the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
administrative determination of entitlement.  If a claim is 
reviewed at the request of the claimant more than one year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of receipt 
of such request.  38 C.F.R. § 3.114(a).

Designation of an effective date for disability compensation in 
cases involving herbicide exposure is based on decisions of the 
United States District Court for the Northern District of 
California in Nehmer v. United States Veterans Administration, 32 
F. Supp. 1404 (N.D. Cal. 1989) and the Ninth Circuit Court of 
Appeals in Nehmer v. United States Veterans Administration, 284 
F.3d 1158 (9th Cir. 2002).

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who has a 
covered herbicide disease, or the surviving spouse, parent, or 
child of such.  Covered herbicide diseases include Hodgkin's 
disease.  See 38 C.F.R. § 3.816(b) (2009).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled to 
disability compensation for a covered herbicide disease, the 
effective date of the award will be as follows:

If VA denied compensation for the same covered herbicide disease 
in a decision issued between September 25, 1985 and May 3, 1989, 
the effective date of the award will be the date VA received the 
claim on which the prior denial was based or the date the 
disability arose, whichever is later, except as otherwise 
provided.  A prior decision will be construed as having denied 
compensation for the same disease if the prior decision denied 
compensation for a disease that reasonably may be construed as 
the same covered herbicide disease for which compensation has 
been awarded.  Minor differences in the terminology used in the 
prior decision will not preclude a finding, based on the record 
at the time of the prior decision, that the prior decision denied 
compensation for the same covered herbicide disease.

If the class member's claim for disability compensation for the 
covered herbicide disease was either pending before VA on May 3, 
1989, or was received by VA between that date and the effective 
date of the statute or regulation establishing a presumption of 
service connection for the covered disease, the effective date of 
the award will be the date such claim was received by VA or the 
date the disability arose, whichever is later.

If the above requirements are not met, the effective date of the 
award shall be determined in accordance with §§ 3.114 and 3.400.  
See 38 C.F.R. § 3.816(c) (2009).

Hodgkin's disease is one of the disabilities for service 
connection will be granted on a presumptive basis based on 
exposure to herbicides.  This presumption became effective 
starting in February 1994.

It appears that the Appellant has argued that under Nehmer, she 
should be granted benefits from December 1979 when she filed her 
original claim, rather than from the date of her reopened claim.  
At her June 2010 hearing, the Appellant testified that she filed 
a claim for entitlement to service connection for the cause of 
the Veteran's death in 1989.  However, the Board can find no 
evidence that the Appellant submitted a claim for DIC benefits in 
1989, or for that matter, at any time between 1980 and 1993.

In support of her claim, the Appellant has submitted a copy of a 
Statement in Support of Claim dated September 9, 1989 in which 
she states she has not filed a claim with the Agent Orange 
Veterans Program because she did not know that it existed and 
needed to obtain documentation.  Importantly, this statement has 
no date stamp indicating receipt by VA anytime prior to July 
2008, nearly twenty years after the Veteran asserts she filed her 
claim.  

The claim file also contains private medical records showing 
treatment for Hodgkin's disease that are date stamped December 
1993 and were provided to VA along with the Appellant's September 
1993 claim for entitlement to service connection for the cause of 
the Veteran's death.  

Beyond the above, a long line of case law establishes a 
presumption of regularity that government officials "have 
properly discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to the 
contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  
Unless rebutted by clear evidence to the contrary, VA is entitled 
to the benefit of this presumption.  Id.  The Court has 
specifically held that a statement by a claimant, standing alone, 
is not sufficient to rebut the presumption of regularity afforded 
VA operations.  Jones v. West, 12 Vet. App. 98, 100, 102 (1998).  

The presumption of regularity attaches to "all manner of VA 
processes and procedures."  See Woods v. Gober, 14 Vet. App. 
214, 220 (2000).  Thus, it follows that the presumption is 
applicable to the government processing of applications for 
benefits.  Absent clear evidence to the contrary, VA is entitled 
to the presumption that they properly date stamp and process each 
claim for benefits when it is received and associate it with the 
appropriate claim file.  

Here, the Appellant has failed to present clear evidence that her 
claim was received by VA in 1989, but lost or misplaced.  

Accordingly, as the Veteran did not file her reopened claim 
between September 25, 1985 and May 3, 1989, benefits cannot be 
awarded back to the date of her original claim in December 1979.  
Since her reopened claim was filed between May 3, 1989 and 
February 1994, the effective date of her claim will be the date 
entitlement arose or the date her claim was received, whichever 
is later.  In this case, the later date would be September 9, 
1993, the date her reopened claim was received.  

In March 2009, the RO assigned an effective date a year before 
that, September 9, 1992, under the provisions for liberalizing 
regulations discussed above.  This is the earliest effective date 
that can be assigned, and assignment of an earlier effective date 
is not warranted.  

The Board is very sympathetic to the Appellant's situation and 
recognizes the suffering of her now-deceased spouse while he was 
alive, as well as her family's pain during the Veteran's illness 
and their loss upon his death.  Nevertheless, the Board cannot 
find any authority that would allow the Board to award the 
benefit sought on appeal.  VA is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required to 
establish service connection.  The veteran must also be informed 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In a claim for dependency and indemnity compensation (DIC) 
benefits, section5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The VCAA duty to notify was satisfied by way of a letter sent to 
the Appellant in January 2010 that informed her of what evidence 
was required to substantiate her claim and of the Appellant's and 
VA's respective duties for obtaining evidence.  The Veteran was 
also informed of how VA assigns disability ratings and effective 
dates. 

However, this notice was not provided to the Appellant prior to 
the initial rating decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the January 2010 letter was not sent before the initial 
RO decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
RO also readjudicated the case by way of a supplemental statement 
of the case issued in January 2010, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.

VA also has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


